Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-11, 14, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (U.S. Patent Application Publication No. 2020/0342570), referred herein as Yuan.
Regarding claim 1, Yuan teaches a non-transitory computer-readable storage medium storing a set of program instructions for an image generating apparatus, the set of program instructions, when executed by a controller of the image generating apparatus, causing the image generating apparatus to perform (para 17): acquiring input image data, and executing a style transfer process on the input image data by using a trained machine learning model, thereby generating transferred image data (para 23, lines 1-4 and 10-17; para 29, lines 1-6; para 32, lines 8-11), the machine learning model being trained by using a plurality of data pairs each including content image data and style image data corresponding to the content image data, the style image data being generated by executing particular image processing on the corresponding content image data (para 33, lines 1-12; para 59, lines 1-7; para 60, lines 4-12), the particular image processing being a process of applying a particular style to a content image indicated by the content image data (para 23, lines 17-20; para 41, lines 1-13), wherein the plurality of data pairs includes a plurality of content image data and a plurality of style image data (para 23, lines 10-20; para 33, lines 1-12); wherein the plurality of content image data includes a plurality of particular partial image data included in particular image data indicating a particular image, the plurality of particular partial image data indicating a plurality of first portions in the particular image, the plurality of first portions being different from each other (para 23, lines 1-7; para 33, lines 1-5; para 38, lines 1-11 and the last 4 lines; para 60, lines 4-22); wherein the plurality of style image data includes a plurality of processed partial image data included in processed image data indicating a processed image, the plurality of processed partial image data indicating a plurality of second portions in the processed image, the plurality of second portions corresponding to the plurality of first portions in the particular image (para 23, lines 10-20; para 33, lines 5-12; para 38, lines 1-11 and the last 4 lines; para 60, lines 4-22); and wherein the processed image data is data generated by executing the particular image processing on the particular image data (para 33, lines 1-12; para 39; para 60, lines 4-12).
Regarding claim 3, Yuan teaches the non-transitory computer-readable storage medium according to claim 1, wherein a size of each of the plurality of first portions and the plurality of second portions is equal to a size of an image indicated by the input image data (fig 2; para 33; para 60, lines 4-22).
Regarding claim 4, Yuan teaches the non-transitory computer-readable storage medium according to claim 1, wherein the particular image processing includes: a first process of extracting a feature portion of an image; and a second process executed by using the extracted feature portion; and wherein, in the processed image, portions including the feature portion are preferentially selected as the plurality of second portions over portions not including the feature portion (para 33, lines 1-12; para 36, lines 1-13; para 38, lines 1-11).
Regarding claim 7, Yuan teaches the non-transitory computer-readable storage medium according to claim 1, wherein the particular image processing includes: a first process of extracting a feature portion of an image; and a second process executed by using the extracted feature portion (para 33, lines 1-12; para 41, lines 1-13; para 69, lines 1-12; para 70).
Regarding claim 8, Yuan teaches the non-transitory computer-readable storage medium according to claim 7, wherein the first process is a process of extracting an edge (para 33, lines 1-12).
Regarding claim 9, Yuan teaches the non-transitory computer-readable storage medium according to claim 1, wherein the particular image processing is a process of transferring a photographic image to an illustration-like image (para 23, lines 10-20; fig 1, photographic images 102 and 104, style 106, illustration-like images 182 and 184; the “Starry Night” painting style applied to the photographic images to create illustration-like images).
Regarding claim 10, Yuan teaches a training method of a machine learning model configured to execute a style transfer process on input image data to generate transferred image data, the method comprising: acquiring particular image data, and generating processed image data corresponding to the particular image data, the processed image data being generated by executing particular image processing on the particular image data, the particular image processing being a process of applying a particular style to an image indicated by the particular image data (para 23, lines 1-20; para 29, lines 1-6; para 33, lines 1-12); acquiring a plurality of style image data based on the processed image data; acquiring a plurality of content image data based on the particular image data, the plurality of content image data corresponding to respective ones of the plurality of style image data, and adjusting a plurality of parameters of the machine learning model by using a plurality of data pairs, each of the plurality of data pairs including one of the plurality of content image data and a corresponding one of the plurality of style image data (para 33, lines 1-12; para 41; para 59; para 60, lines 4-22), wherein the plurality of data pairs includes a plurality of content image data and a plurality of style image data (para 23, lines 10-20; para 33, lines 1-12); wherein the plurality of content image data includes a plurality of particular partial image data included in particular image data indicating a particular image, the plurality of particular partial image data indicating a plurality of first portions in the particular image, the plurality of first portions being different from each other (para 23, lines 1-7; para 33, lines 1-5; para 38, lines 1-11 and the last 4 lines; para 60, lines 4-22); wherein the plurality of style image data includes a plurality of processed partial image data included in processed image data indicating a processed image, the plurality of processed partial image data indicating a plurality of second portions in the processed image, the plurality of second portions corresponding to the plurality of first portions in the particular image (para 23, lines 10-20; para 33, lines 5-12; para 38, lines 1-11 and the last 4 lines; para 60, lines 4-22); and wherein the processed image data is data generated by executing the particular image processing on the particular image data (para 33, lines 1-12; para 39; para 60, lines 4-12).
Regarding claim 11, Yuan teaches an image generating apparatus comprising: a controller; and a memory storing instructions, the instructions, when executed by the controller, causing the image generating apparatus to perform (para 17): acquiring target image data indicating a target image, and dividing the target image into a plurality of portions to acquire, as input image data, a plurality of partial image data indicating the plurality of portions (para 36); inputting each of the plurality of partial image data to a machine learning model to generate a plurality of transferred partial image data corresponding to the plurality of partial image data, the machine learning model being a model configured to execute a style transfer process of applying a particular style to an image indicated by the input image data (para 23, lines 1-20; para 29, lines 1-6; para 33, lines 1-12; para 38, lines 1-11 and the last 4 lines); and generating output image data indicating an output image by using the plurality of transferred partial image data, the output image being obtained by applying the particular style to the target image (para 23, lines 17-20; para 38, lines 1-11 and the last 4 lines; para 41, lines 1-13) wherein the machine learning model is trained by using a plurality of data pairs each including content image data and style image data corresponding to the content image data; wherein the style image data is generated by executing particular image processing on the corresponding content image data; and wherein the particular image processing is a process of applying the particular style to a content image indicated by the content image data (para 33, lines 1-12; para 59, lines 1-7; para 60, lines 4-12), wherein the plurality of data pairs includes a plurality of content image data and a plurality of style image data (para 23, lines 10-20; para 33, lines 1-12); wherein the plurality of content image data includes a plurality of particular partial image data included in particular image data indicating a particular image, the plurality of particular partial image data indicating a plurality of first portions in the particular image, the plurality of first portions being different from each other (para 23, lines 1-7; para 33, lines 1-5; para 38, lines 1-11 and the last 4 lines; para 60, lines 4-22); wherein the plurality of style image data includes a plurality of processed partial image data included in processed image data indicating a processed image, the plurality of processed partial image data indicating a plurality of second portions in the processed image, the plurality of second portions corresponding to the plurality of first portions in the particular image (para 23, lines 10-20; para 33, lines 5-12; para 38, lines 1-11 and the last 4 lines; para 60, lines 4-22); and wherein the processed image data is data generated by executing the particular image processing on the particular image data (para 33, lines 1-12; para 39; para 60, lines 4-12).
Regarding claims 14, 15, and 18-20, the limitations of these claims substantially correspond to the limitations of claims 3, 4, and 7-9, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, in view of Fang et al. (U.S. Patent Application Publication No. 2020/0258204), referred herein as Fang.
Regarding claim 5, Yuan teaches the non-transitory computer-readable storage medium according to claim 1, wherein the plurality of data pairs includes a pair of processed particular image data and processed image data, the processed particular image data being the content image data, the processed image data being the style image data; wherein the processed particular image data is generated by executing a process on the particular image data, the process being a process of transferring a style of an image to a style of an image indicated by the input image data; and wherein the processed image data is either one of image data generated by executing the particular image processing on the particular image data and image data generated by executing the process on the processed image data (para 23, lines 10-20; para 33, lines 1-12; pp 41; para 60, lines 4-22).  Yuan does not teach a pair of reduced particular image data and reduced processed image data, wherein the reduced particular image data is generated by executing a reduction process on the particular image data, the reduction process being a process of reducing a size of an image to a size of an image indicated by the input image data.
Fang teaches a medium comprising instructions to acquire input image data, execute a style transfer process on the input image data using a plurality of data pairs each including content image data and style image data, and executing particular image processing on corresponding content image data by applying a particular style to the content image data (figs 1, 2, and 3; paras 22 and 23), wherein the plurality of data pairs includes a pair of reduced particular image data and reduced processed image data, wherein the reduced particular image data is generated by executing a reduction process on the particular image data, the reduction process being a process of reducing a size of an image to a size of an image indicated by the input image data (para 28, lines 7-14; para 29; para 30, lines 1-4).  It would have been obvious to one of ordinary skill in the art to utilize such reduction because, as taught by Fang, this enables style transfer that can be performed on images of arbitrary resolution while improving quality and maintaining good spatial consistency (see, for example, Fang, para 13, last 8 lines).
Regarding claim 6, Yuan in view of Fang teaches the non-transitory computer-readable storage medium according to claim 5, wherein the reduced processed image data is the image data generated by executing the particular image processing on the reduced particular image data (Yuan, para 41, lines 1-13; Fang, para 28, lines 7-14; para 30, lines 1-4).
Regarding claims 16 and 17, the limitations of these claims substantially correspond to the limitations of claims 5 and 6, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan, in view of Amirghodsi et al. (U.S. Patent Application Publication No. 2018/0096454), referred herein as Amirghodsi.
Regarding claim 21, Yuan teaches the non-transitory computer-readable storage medium according to claim 1, but does not explicitly teach the method, wherein the plurality of data pairs is obtained by: (a) randomly setting a partial region in the processed image; (b) determining whether to acquire an image in the partial region based on an amount indicating a feature portion in the partial region; (c) in response to determining that the image in the partial region is to be acquired, acquiring, as one of the plurality of processed partial image data, partial image data indicating the image in the partial region in the processed image; and acquiring, as one of the plurality of particular partial image data, partial image data indicating the image in a corresponding partial region in the particular image; and (d) repeating (a) to (c) until a particular number of data pairs are acquired.
Amirghodsi teaches a method comprising acquiring input image data, executing a style transfer process on the input image data by generating transferred image data including a plurality of data pairs, and executing particular image processing on the corresponding content image data, the particular image processing being a process of applying a particular style to a content image indicated by the content image data (fig 5; para 38, the last 14 lines; para 39, lines 1-4; para 58, lines 1-11) wherein the plurality of data pairs is obtained by: (a) randomly setting a partial region in the processed image (para 47, lines 1-13); (b) determining whether to acquire an image in the partial region based on an amount indicating a feature portion in the partial region, (c) in response to determining that the image in the partial region is to be acquired, acquiring, as one of the plurality of processed partial image data, partial image data indicating the image in the partial region in the processed image; and acquiring, as one of the plurality of particular partial image data, partial image data indicating the image in a corresponding partial region in the particular image (figs 5 and 7; para 39, lines 1-13; para 45, lines 1-7; paras 61 and 62; para 63, lines 1-10; the source and target pairs); and (d) repeating (a) to (c) until a particular number of data pairs are acquired (para 64, lines 1-3).  It would have been obvious to one of ordinary skill in the art to utilize this iterative algorithm to select the data pairs because as taught by Amirghodsi, this can save computing time and resources by specifying particular portions of the image, while retaining high quality image processing (see, for example, Amirghodsi, para 3).
Regarding claims 22 and 23, the limitations of each of these claims substantially correspond to the limitations of claim 21; thus they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.
On page 10 of the Applicant's Remarks, with respect to claim 1, Applicant argues that Yuan does not teach the plurality of data pairs each including content image data and style image data corresponding to the content image data because Yuan uses entire images of left and right views, and thus does not disclose partial regions in the particular image.  The Examiner respectfully disagrees with this argument, although the Examiner can understand the Applicant’s viewpoint.  In Yuan, the citations describe that feature maps are used that indicate partial feature information for each source image, including partial feature maps comprising portions of the source image that are occluded, and partial feature maps comprising portions of the image that are not occluded, and then states that the style transfer can be applied to the visible portions (see, for example, the citations to paras 33 and 38, as well as para 60 which incorporates this feature extraction).  It is additionally noted that each of the images are themselves partial, because the left and right images are both required to generate the stereoscopic output image.  Accordingly, the Examiner respectfully submits that Yuan teaches the claimed subject matter.
On pages 10 and 11 of the Applicant's Remarks, the Applicant argues that the remaining independent claims are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.
On page 11 of the Applicant's Remarks, with respect to new claims 21-23, the Applicant argues that Yuan does not teach the subject matter of these claims.  The Examiner agrees with this assertion, although it is moot in view of the new grounds of rejection presented above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hellier (U.S. Patent Application Publication No. 2018/0322662); Method for transfer of a style of a reference visual object to another visual object, and corresponding electronic device, computer readable program products and computer readable storage medium.
Risser (U.S. Patent Application Publication No. 2018/0068463); Systems and methods for providing convolutional neural network based image synthesis using stable and controllable parametric models, a multiscale synthesis framework and novel network architectures.
Simons (U.S. Patent Application Publication No. 2018/0350030); Generating a stylized image or stylized animation by matching semantic features via an appearance guide, a segmentation guide, and a positional guide.
Chung (U.S. Patent No. 10,740,939); Fast image style transfers.
Hua (U.S. Patent Application Publication No. 2020/0082249); Image stylization based on learning network.
Rossi (U.S. Patent No. 10,664,963); Real-time selection of DNN style transfer networks from DNN sets.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613